 INTERNATIONAL AVIATION SERVICES75International Aviation Services of New York,Inc.andTeamsters and Chauffeurs Union,Local 456,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 2-RC-15440March 18, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Herz] S. Eisenstadt.Thereafter, the Employer filed a brief with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:The Employer, a New York corporation, is engagedin the operation, servicing, and storage of aircraft atWestchesterCounty Airport,White Plains, NewYork. The Petitioner seeks to represent a unit oflinemen and drivers employed by the Employer in itsaircraft servicing operations. The Employer contendsthat it is a common carrier by air engaged in interstateand foreign commerce within the meaning of theRailway Labor, Act,l that its operations and employ-ees are covered by the provisions of that act, and thatthis Board is therefore withoutjurisdiction.2At the present time, the Employer owns or leases 23aircraft of different sizes and types which are used toprovide passenger and cargo services to customersand flight training and instructions to new andadvanced students. The Employer currently holds acertificate from the Federal Aviation Administrationwhich permits it to make commercial flights in aircraftnot exceeding 12,500 pounds in gross weight. All oftheEmployer's aircraft are covered under thiscertificate, except an eight seat turbo jet which theEmployer is presently attempting to qualify underITitle 11 of the Railway Labor Act extends the coverage of that act to"every common carrier by air engaged in interstate or foreign commerce... and every air pilot or other person who performs any work as anemployee ... of such carrier... .FederalAviationAdministration regulations. Inaddition, the Employer also holds a similar certificatefrom the Canadian Department of Transportation.Operating under these certificates, the Employermakes flights to Canada, Mexico, points in theCaribbean, and to various States in the United States.The Employer operates its flights on a nonsche-duled charter basis and its fees are not subject toregulatory tariffs and planeload rates. It transportspersons and high priority shipments of cargo on otherthan established air routes and accepts as customersany and all individuals and companies who respondto its advertisements and other solicitations and whoagree to pay its charges. In the past year, the grossrevenue for the Employer's total operations wasapproximately 2.8 million dollars, 25 percent of whichwas derived from its commercial flight services. Alsoduring this same period, the Employer carried 3,500passengers and an undetermined amount of cargo in870 interstate flights, 10 percent of which were outsidethe United States.Because of the nature of the jurisdictional questionpresented here, we have, as in other cases in the past,3requested the National Mediation Board to study therecord in this case and determine the applicability oftheRailway Labor Act to the Employer. In thepresent case, we are administratively advised by theNational Mediation Board that:The NationalMediation Board has carefullyreviewed and considered all of the materialstransmitted.Based on this record the NationalMediation Board is of the opinion that Interna-tional Aviation Services of New York, Inc. meetsthe definition of common carrier by air as set forthin Section 201, Title II of the Railway Labor Act;consequently there is sufficient basis for this Boardto exercise jurisdiction over the employer and itsemployees.In view of the foregoing, we shall dismiss thepetition in its entirety.ORDERIt is hereby ordered that the petition in Case2-RC-15440 be, and it hereby is, dismissed in itsentirety.2The Employeralso attacks the appropriateness of the unitsought bythe Petitioner on the ground that it fails to include servicemen.3Lynch Flying Service, Inc.,166 NLRB 961;Tri-StateAero, Inc.,180NLRB No. 9.189 NLRB No. 15